Citation Nr: 1446226	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1996 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issue on appeal for additional development in March 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for a lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2012.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, and statements and testimony in support of the claim.  The development requested on remand in March 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board's may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2013).

Disabilities of the spine, including under Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2013).  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

The pertinent evidence of record includes service medical reports showing the Veteran had an intractable left S1 radiculopathy secondary to a herniated disc.  He underwent a left L5-S1 laminectomy and discectomy in October 1998.  Treatment records dated in March 1999 noted he reported that after the surgery his pain was temporarily better, but that it had been worsening.  The examiner noted that magnetic resonance imaging (MRI) in February 1999 revealed no recurrence of herniated nucleus pulposus.  A May 1999 report noted he reported he continued to experience left lower extremity pain whenever he ran or wore load bearing equipment.  

A May 1999 VA general medical examination report noted the Veteran complained of lumbar spine and left leg pain with loss of left ankle reflex and left leg strength since his surgery, but that he denied having had any numbness or tingling down his left leg.  He denied any bowel or bladder dysfunction.  He reported that prolonged sitting or standing aggravated his low back pain.  He stated he was unable to run or jump because of pain.  The examiner noted his posture and gait were normal.  Range of motion studies of the lumbar spine was flexion to 60 degrees, extension to 20 degrees, lateral bending to 35 degrees, and rotation to 45 degrees.  There was pain on flexion at 40 degrees.  There was no evidence of swelling, effusion, muscle spasm, or tenderness to palpation of the lumbar spine.  Muscle strength was 5/5 of the bilateral lower extremities.  Absent ankle jerk reflex on the left was the only abnormal neurological finding.  Deep tendon reflexes of the knees were 2+ and symmetric, and were 2+ in the right ankle.  The diagnosis was L5-S1 disc herniation status post repair with recurrent pain due to soft tissue formation around the L4-L5 nerve root. 

A September 1999 rating decision established service connection for residuals of partial left L5-S1 laminectomy and discectomy for herniated nucleus pulposus.  A 20 percent rating was assigned from September 17, 1999.  Service connection was also established for absence of distal tibial reflex of the left ankle and a 10 percent rating was assigned.  An increased 20 percent rating under the provisions of Diagnostic Code 8520 for absence of distal tibial reflex of the left ankle was awarded in a July 2013 rating decision.

VA treatment records dated in August 2007 noted the Veteran reported he had lumbar spine surgery in 1998 and that he was relatively symptom free until approximately two weeks earlier when he felt a pop in his back while wakeboarding.  An electromyography (EMG) study was normal with no electrodiagnostic evidence for a lumbosacral radiculopathy of the right or left lower extremity.  An August 2007 MRI report noted there were no findings to further characterize the cause of the recent flare.  A May 2012 MRI study revealed a loss of normal lumbar lordosis and loss of intervertebral disc height at T11-T12, L1-L2, and L5-S1 with disc desiccation at L5-S1.  There were circumferential disc bulges at L1-L2 and L5-S1, but the neural foramina were normal, bilaterally.  The diagnoses included mild degenerative change of the lumbar spine.  A May 2012 EMG study was found to be essentially normal with no electrodiagnostic evidence of a left lumbosacral radiculopathy.  Treatment records dated in May 2012 noted the Veteran reported having recent flares.  The examiner's assessment was mechanical low back pain with symptoms of radiculitis to the lower extremities in the L4, L5, and S-1 distribution, left greater than right.  It was noted that the MRI and EMG studies did not provide evidence for the source of his symptoms.  

In correspondence dated in June 2012 the Veteran requested an increased rating for his back disability.  He also provided reports indicating he received VA treatment for the back disorder.  

A January 2013 VA examination report noted the Veteran complained of continued low back pain with flare-ups described as twinges of pain at times associated with no known reason.  Range of motion studies revealed forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  There was objective evidence of pain at the end point of each motion.  The Veteran was unable to perform repetitive-use testing due to pain.  Less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting standing, and/or weight-bearing were contributing factors in his functional loss and/or functional impairment of the thoracolumbar spine.  There was no localized tenderness, pain to palpation of the joint or soft tissues, guarding, or muscle spasm to the thoracolumbar spine.  Muscle strength was normal to the lower extremities and there was no evidence of muscle atrophy.  Deep tendon reflexes and sensation to light touch were normal to the lower extremities.  Straight leg raise tests were negative and there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found the Veteran did not have intervertebral disc syndrome, but that imaging studies documented arthritis.  The functional impact of the thoracolumbar spine condition on his ability to work was described as an inability to run or sit for prolonged periods.  Posture and gait were noted to be within normal limits.  The diagnosis was degenerative disc disease of the lumbar spine.  

VA treatment records dated in January 2013 noted the Veteran complained of lower lumbar pain that was dull in nature and associated with left leg radiating pain traveling in S-1 distribution down the posterior thigh to the posterior calf.  He reported his radiating pain occurred intermittently at least once per week.  Axial pain was constant and dull with intensity estimated as four on a ten point scale.  The examiner noted station, gait, and posture were normal without scoliosis or lumbar listing.  Functional testing demonstrated good mobility with double leg squat.  Lumbar motion was normal and pain free.  There was tenderness to palpation over the left L5 paraspinal musculature.  There was full lower extremity strength and deep tendon reflexes were normal and symmetric, except to the left Achilles tendon which was absent.  Dural tendon signs were negative.  Sensation was grossly intact to light touch, except to the left posterior calf and sole of the left foot.  The examiner's diagnoses included chronic low back pain with associated left S1 distribution radiating pain, status post L5-S1 discectomy, normal MRI, EMG, and nerve conduction studies, and a reassuring physical examination.  Subsequent records noted the Veteran was working as a police officer.

A March 2013 VA medical opinion found that a review of the evidence of record including a May 2012 MRI study demonstrated the Veteran had a left lower extremity radiculopathy due to service-connected degenerative disc disease of the lumbar spine.  It was noted that it was likely the sciatic nerve was affected, but that the level of severity could not be determined by medical opinion alone.

At a February 2014 hearing, the Veteran testified that he experienced severe back pain with spontaneous flare-ups which when severe, in essence, left him unable to leave home.  He stated he was no longer working as a security officer and that it had become increasingly difficult for him to pass the physical qualification tests required for jobs in that field.  He also asserted that he experienced muscle spasms regularly, and that his treatment regime had been ineffective.

VA examination in June 2014 included diagnoses of intervertebral disc syndrome and lumbar disc disease.  The Veteran reported that he was currently employed selling, but not installing, flooring materials.  He stated that his back pain and left leg radiculopathy had developed over time and that he experienced more pain upon sitting and bending backward.  He reported having spontaneous flare-ups, especially upon bending backwards.  Range of motion studies revealed forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  There was objective evidence of pain at the end point of each motion.  The Veteran was able to perform repetitive-use testing  with post-test forward flexion to 70 degrees, extension to 5 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  Less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance were contributing factors in his functional loss and/or functional impairment of the thoracolumbar spine.  There was no localized tenderness, pain to palpation of the joint or soft tissues, guarding, or muscle spasm to the thoracolumbar spine.  

Muscle strength was 4/5 to right hip flexion, right knee extension, right ankle plantar flexion, right and left ankle dorsiflexion, and right and left great toe extension.  Muscle strength was 3/5 to left hip flexion, knee extension, and ankle plantar flexion.  There was no evidence of muscle atrophy.  Deep tendon reflexes were absent in the left ankle, 1+ in the right ankle, and normal in the knees.  Sensation to light touch was normal to the lower extremities.  Straight leg raise tests were positive.  There was evidence of radicular pain or any other signs or symptoms due to radiculopathy with moderate constant and intermittent pain to the left lower extremity, mild constant and intermittent pain to the right lower extremity, and mild paresthesia and/or dysesthesia to the bilateral lower extremities.  The examiner found there was moderate left sciatic nerve involvement, but that the right lower extremity was not affected by radiculopathy.  There was no evidence of ankylosis of the spine and no other neurological abnormalities.  

The examiner noted that imaging revealed disc space narrowing and endplate spurs at L5-S1 and Schmorl's nodes and mild disc space narrowing at L1-L2.  The functional impact of the thoracolumbar spine condition on his ability to work was described as difficulty sitting too long, bending back, or lifting.  It was noted the functional impact was moderately severe and that he was unable to perform physical work, such as flooring installation, so he had settled for a sedentary job.  The examiner described a 15 to 20 degree loss of backward motion during flare-ups and repetitive motion of more than five to six repetitions.  

Based upon the evidence of record, the Board finds that the Veteran's degenerative lumbar spine disease is manifested by thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees.  There is no medical evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, nor evidence of incapacitating episodes due to intervertebral disc syndrome.  The examination findings during the course of this appeal are not indicative of a more severe thoracolumbar spine disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  The June 2014 VA examiner noted that he had an additional approximately 20 degree loss of backward motion during flare-ups and repetitive motion of more than five to six repetitions.  With consideration of an additional 20 degree functional loss his combined range of motion of the thoracolumbar spine in June 2014 was 170 degrees.  Therefore, a rating in excess of 20 percent for degenerative lumbar spine disease must be denied.

The Board notes that the Veteran is presently in receipt of a separate 20 percent rating for a left lower extremity disability under the provisions of Diagnostic Code 8520.  The June 2014 VA examination findings are persuasive that the Veteran has no right lower extremity disability or other neurological abnormalities as a result of radiculopathy and that his left lower extremity sciatic nerve disability is no more than moderate.  Therefore, no higher or separate alternative ratings are warranted.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disability is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The evidence in this case is not indicative of a marked interference with employment as a result of a service-connected disability.  Although the June 2014 VA examiner found the Veteran's thoracolumbar spine disability had a moderately severe impact on his ability to perform physical labor, there is no indication that he is unable to engage in other appropriate employment activities.  The Veteran is shown to be presently employed and had moved to a sedentary job.  There is no evidence of other related factors such as frequent periods of hospitalization due to a service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating for a lumbar spine disability is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


